 

Exhibit 10.23

 

FORM TRANSITION AWARD AGREEMENT‎ ‎

 

 

This Transition Award Agreement (the “Agreement”), effective as of June 26,
2020, is entered into by and between Methode Electronics, Inc., a Delaware
corporation (the “Company”) and [_____________] (the “Employee”).  

WHEREAS, the Company desires to incentivize Employee to remain employed by the
Company through April 29, 2023 and maintain satisfactory job performance through
that date and to continue to work for the benefit of the Company and its
stockholders.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations set forth herein, the Company agrees to provide Employee the
opportunity to earn an award on the terms and subject to the conditions set
forth herein.

1.Defined Terms.  Capitalized terms shall have the meanings set forth in this
Agreement or in Appendix A attached hereto.

2.Transition Award.  If Employee remains employed by the Company through April
29, 2023 and maintains satisfactory job performance through that date, ‎Employee
will earn a cash award in the aggregate gross amount of $[               ] (the
“Transition Award”).  

3.Payment.  Except as otherwise provided herein, the Transition Award shall be
paid in cash installments as follows: (i) forty percent (40%) of the Transition
Award shall be paid on the next regularly scheduled payroll date after April 30,
2022;‎ and (ii) sixty percent (60%) of the Transition Award shall be paid on the
next regularly scheduled ‎payroll date after April 29, 2023; subject in each
case to deduction of customary withholding taxes and other payroll
deductions.  Except as otherwise provided herein, Employee must remain employed
by the Company and maintain satisfactory ‎job performance in order to be
entitled to any Transition Award installment payment hereunder.  ‎

4.Effect of Termination of Employment in Connection with Death or Disability or
Termination Without Cause.  Notwithstanding Sections 2 and 3 above, if
Employee’s employment with the Company is terminated due to total and permanent
disability (as determined by the Company) or death, ‎or if Employee experiences
an involuntary termination of employment for reasons ‎other than Cause‎, then
any unpaid portion of the Transition Award shall be paid on the next regularly
scheduled ‎payroll date after‎ the date of ‎termination of employment‎.

 

5.Effect of Termination of Employment for Cause or Resignation by Employee.  If,
prior to April 29, 2023‎, ‎Employee resigns [his][her] employment (including
retirement) or the Company terminates [his][her] ‎employment for Cause, then, in
that instance, Employee must repay to the ‎Company any portion of the Transition
Award previously paid to Employee under Section 3 within 30 days of the date of
‎Employee’s termination of employment.  ‎ In the event that the Company
determines that any portion of the Transition Award is repayable to the Company
hereunder, the Company shall have the right to withhold and offset such amounts
from any other payments due Employee ‎from the Company, to the maximum extent
permitted by applicable law.‎

6.Change of Control.  Notwithstanding Sections 2 and 3 above, if within twenty
four months after a Change of Control the Employee experiences an involuntary
termination of employment or other

 



--------------------------------------------------------------------------------

 

service for reasons other than Cause or Employee shall terminate employment with
Good Reason, then any unpaid portion of the Transition Award will become
immediately payable as of the date of termination of employment.  Further, if,
during the period beginning on the date an agreement is entered into by the
Company with respect to a merger, consolidation or similar transaction of the
Company, which would constitute a Change of Control, and ending on the effective
time of such merger, consolidation or similar transaction of the Company,
Employee experiences (a) an involuntary termination of employment or other
service for reasons other than Cause or (b) Employee shall terminate employment
with Good Reason, then any unpaid portion of the Transition Award will become
immediately payable as of the date of the Change of Control.

7.Applicable Law.  The validity, construction, interpretation and enforceability
of this Agreement shall be determined and governed by the laws of the State of
Illinois without regard to any conflicts or choice of law rules or principles
that might otherwise refer construction or interpretation of this Agreement to
the substantive law of another jurisdiction, and any litigation arising out of
this Agreement shall be brought in the Circuit Court of Cook County in the State
of Illinois or the United States District Court for the Northern District of
Illinois, and the Employee consents to the jurisdiction and venue of those
courts.

8.Severability.  The provisions of this Agreement are severable, and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions, and any partially unenforceable
provision to the extent enforceable in any jurisdiction, shall nevertheless be
binding and enforceable.

9.Waiver.  The waiver by the Company of a breach of any provision of this
Agreement by Employee shall not operate or be construed as a waiver of any
subsequent breach by Employee.

10.Binding Effect.  The provisions of this Agreement shall be binding upon the
parties hereto, their successors and assigns, including, without limitation, the
Company, its successors or assigns, the estate of the Employee and the
executors, administrators or trustees of such estate and any receiver, trustee
in bankruptcy or representative of the creditors of the Employee.

11.Withholding.  Employee agrees, as a condition of payment of the Transition
Award, to make acceptable arrangements to pay or provide for any withholding or
other taxes or other deductions that may be due or may arise as a result of the
payment of the Transition Award.  In the event that the Company determines that
any federal, state, local or foreign tax or withholding payment or other
deduction is required relating to or arises by reason of the payment of the
Transition Award, the Company shall have the right to require such payments from
Employee, or withhold such amounts or deductions from payments due Employee from
the Company.

12.Dispute Resolution.  The parties initially shall attempt to resolve by direct
negotiation any dispute, controversy or claim arising out of or relating to this
Agreement or its breach or interpretation (each, a “Dispute”). For purposes of
this negotiation, the Company shall be represented by one or more of its
independent directors appointed by the Board of Directors. If the parties are
unable to resolve the Dispute by direct negotiation within 30 days after written
notice by one party to the other of the Dispute, the Dispute shall be settled by
submission by either party of the Dispute to binding arbitration in Chicago,
Illinois (unless the parties agree in writing to a different location), before a
single arbitrator in accordance with the American Arbitration Association's
Employment Arbitration Rules then in effect.  The arbitrator will be an attorney
licensed to practice law in the State of Illinois.  The decision and award made
by the arbitrator shall be final, binding and conclusive on all parties hereto
for all purposes, and judgment may be entered thereon in any court having
jurisdiction thereof.  Except as set forth below, each party shall pay:  the
fees of [his][her] or its attorneys; the expenses of ‎[his][her]‎ or its
witnesses; and all other expenses connected with presenting ‎[his][her]‎ or its
case.  Except as set forth below, the costs of the arbitration, including the
cost of any record or transcripts of the arbitration hearing, administrative
fees, the fees of the arbitrator, and

-2-

 



--------------------------------------------------------------------------------

 

all other fees and costs shall be borne equally by the parties.  In the event of
a Dispute following or in connection with a Change of Control, the Company shall
pay the fees of the arbitrator as well as the cost of any record or transcripts
of the arbitration hearing and other administrative fees and costs.  In all
Disputes, the arbitrator will have discretion to make an award of fees, costs
and expenses to the prevailing party.

13.Section 409A Compliance.  It is the intention of the Company and the Employee
that the Transition Award and other benefits awarded under this Agreement shall
comply with Section 409A of the Code and its implementing regulations (“Section
409A”) and shall be interpreted in a manner consistent with this
intent.  Notwithstanding anything to the contrary contained herein, a
termination of Employee’s employment shall not be deemed to have occurred for
purposes of making any payments under this Agreement unless such termination
gives rise to a “Separation from Service” (within the meaning of Section 409A, a
“Separation from Service”) and references to “termination of employment” shall
mean Separation from Service.  In the event that the Company or the Employee
reasonably determines that the Transition Award under this Agreement fails to
comply with Section 409A, the Company and Employee shall work together to adopt
such amendments to this Agreement or adopt other policies or procedures
(including amendments, policies and procedures with retroactive effective to the
extent allowable by applicable laws), or take any other commercially reasonable
actions necessary or appropriate to comply with the requirements of Section
409A.

Without limiting the generality of the foregoing, in the event that Employee is
a “specified ‎employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code and the Transition Award is considered to ‎be a payment of “deferred
‎compensation” to which Section 409A of the Code is applicable, then to the
extent such amount is paid by reason of Employee’s Separation from Service, such
payment shall be delayed, to the extent necessary to avoid a ‎violation of
Section 409A(a)(2)(B)(i).  In general, the preceding sentence may require ‎that
a payment of the Transition Award to Employee that would otherwise be made
‎within six (6) months following Employee’s separation from service shall be
delayed until the earlier of (i) first day of the seventh (7th) month beginning
after the Employee’s separation from service, or (ii) the Employee’s death, if
Employee is ‎determined to be a “specified employee” as that term is defined in
Section ‎‎409A(a)(2)(B)(i) of the Code.  

14.‎No Retention Rights.  Nothing herein contained shall confer on the Employee
any right with respect to continuation of employment or services by the Company,
or interfere with the right of the Company to terminate at any time the
employment or service of the Employee.

15.Entire Agreement.  This Agreement supersedes and cancels all prior written or
oral agreements and understandings relating to the terms of this Agreement.

[Signature Page to Follow]




-3-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company by one of its duly authorized officers has
executed this Agreement as of the day and year first above written.

 

 

METHODE ELECTRONICS, INC.

 

By:                                                  

Darren M. Dawson

Its:Chair, Compensation Committee

 

The undersigned hereby accepts, and agrees to, all terms and provisions of this
Agreement.

 

 

EMPLOYEE

 

____________________________________

[___________________]

 

 

-4-



--------------------------------------------------------------------------------

 

Appendix A

 

DEFINITIONS

 

 

For purposes of this Agreement, the following terms shall have the respective
meanings specified below:

 

“Cause” means:

 

(i)Employee’s conviction of a felony other than a traffic violation;

(ii)Employee’s commission of any act or acts of personal dishonesty intended to
result in personal enrichment to Employee to the material detriment of the
Company;

(iii)a failure to perform assigned duties, provided that such failure has
continued for more than ten (10) days after the Board of Directors or the Chief
Executive Officer of the Company has given written notice of such failure and of
the Company’s intention to terminate Employee’s employment because of such
failure;

(iv)any willful misconduct by the Employee which materially affects the business
reputation of the Company;

(v)breach in any material respect by the Employee of any provision of any
employment, consulting, advisory, nondisclosure, non-competition, proprietary
information, or other similar agreement between the Employee and the Company; or

(vi)Employee’s material violation of the Company’s code of conduct.

The Employee shall be considered to have been discharged for “Cause” if the
Company determines, within thirty (30) days after the Employee’s resignation,
that discharge for Cause was warranted.

 

“Change of Control” shall be deemed to have occurred on the first to occur of
any of the following:

 

(i)any one “person” or more than one person acting as a “group” becomes the
“beneficial owner” (as such terms are used in the Securities Exchange Act of
1934, as amended) of more than fifty percent (50%) of the total voting power of
common stock then outstanding; provided, however, that any acquisition by the
Company, any entity controlled by the Company or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any entity controlled
by the Company shall not constitute a Change of Control of the Company; or

 

(ii)a majority of the members of the Company’s Board of Directors is replaced
during any twelve (12) month period by directors whose appointment or election
is not endorsed by a majority of the Company’s Board of Directors before the
date of the appointment or election; or

 

(iii)the consummation of a merger, consolidation or similar transaction
involving the Company where, immediately after the consummation of such
transaction, the stockholders of the Company immediately prior thereto do not
own, directly or indirectly, either of the following, in each case, in
substantially the same proportion as the ownership of the Company’s stockholders
prior to such transaction: (A) outstanding voting securities representing more
than 50% of the combined outstanding voting power of the surviving entity in
such transaction or (B) more than 50% of the combined outstanding voting power
of the parent of the surviving entity in such transaction; or

 

 



--------------------------------------------------------------------------------

 

(iv)the consummation of a sale, transfer or liquidation of all or substantially
all of the assets of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time or
any successor thereto.

 

“Company” means Methode Electronics, Inc., a Delaware corporation, together with
its subsidiaries, and any successor thereto.  

 

‎“Good Reason” shall exist hereunder if, without Employee’s express written
consent any of the following ‎events or actions occurs, provided that no finding
of Good Reason shall be effective unless and until the ‎ Employee has provided
the Company, within sixty (60) calendar days of becoming aware of the facts and
‎circumstances underlying the finding of Good Reason, with written notice
thereof stating with specificity ‎the facts and circumstances underlying the
finding of Good Reason and, if the basis for such finding of ‎Good Reason is
capable of being cured by the Company, providing the Company with an opportunity
to ‎cure the same within thirty (30) calendar days after receipt of such notice:
(i) the Company shall ‎materially reduce the nature, scope or level of
Employee’s responsibilities from the nature, scope or level ‎of such
responsibilities prior to the Change of Control, or shall fail to provide
Employee with adequate ‎office facilities and support services to perform such
responsibilities; (ii) the Company shall require ‎ Employee to move Employee’s
principal business office more than 25 miles from Employee’s principal ‎business
office at the time of this Agreement, or assign to Employee duties that would
reasonably require ‎such move; provided, however, that if Employee’s principal
business office is not located at the ‎Company’s then current corporate
headquarters, and the Company requires Employee to move Employee’s ‎principal
business office to such corporate headquarters, or assigns to Employee duties
that would ‎reasonably require such move, such actions shall not constitute
“Good Reason” under this Agreement; ‎‎(iii) the Company shall require Employee,
or assign duties to Employee which would reasonably require ‎ Employee, to
increase, by more than twenty-four, the number of normal working days
(determined at the ‎time of this Agreement) that Employee spends away from
Employee’s principal business office during any ‎consecutive twelve-month
period; (iv) the Company shall reduce Employee’s annual salary below that in
‎effect as of the date of this Agreement (or as of the Change of Control, if
greater); (v) the Company shall ‎materially reduce or fail to continue in effect
any cash or stock-based incentive or bonus plan, retirement ‎plan, welfare
benefit plan, or other benefit plan, program or arrangement, unless the
aggregate value (as ‎computed by an independent employee benefits consultant
selected by the Company) of all such ‎incentive, bonus, retirement and benefit
plans, programs and arrangements provided to Employee is not ‎materially less
than their aggregate value as of the date of this Agreement (or as of the Change
of ‎Control, if greater); or (vi) if the Board of Directors fails to act in good
faith with respect to the ‎Company’s obligations hereunder, or the Company
breaches its obligations hereunder.‎

 

 

 

